Title: To James Madison from William S. Cardell, 4 March 1820
From: Cardell, William S.
To: Madison, James


                
                    Dear Sir,
                    New york 4th: March 1820
                
                Though my name is signed individually to the enclosed circular you will not, unknown to you as I am, consider me as acting without the concurrence of the first Scholars and the first citizens in this vicinity. The subject is considered as resting on its own merits or I should have asked a distinguished gentleman personally acquainted with you to enclose my letter.
                There is a particular anxiety in organizing such an institution to give it all the weight of character and talent possible. Mr: Jefferson is requested to accept the Presidency. Should he decline from age or any other circumstance, the wish is unanimous and we hope it will not be considered as asking too much to request, that the Society may have the Sanction of your name as President, or as first vice President, should Mr: Jefferson accept. His answer is daily expected.
                Your opportunities, Sir have been very great for knowing the leading scholars of our country. You will confer a particular favour by mentioning the names of such gentlemen, particularly in the Southern and western states, as you think most likely to be creditable and useful as members of such an institution. With the highest Consideration and respect I am yours
                
                    W. S. Cardell
                
            